Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.
A telephone call was made to Ashely I. Pezzner on 7/12/2022 to request an oral election to the below restriction requirement. The applicant elected Group I (claims 19-22) with traverse.
The term of “hydro carbon” is claim 1 is recommended to be amended as “hydrocarbon”.  The term of “P1” and “P2” is claim 1 is recommended to be amended as “hydrocarbon”. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16-18, a composite of claim 16, G03F7/094
Group II, claim(s) 19-22, a composition comprising Group I, G03F7/094
Group III, claim(s) 23-24, Group II + additive, G03F7/094
Group IV, claim(s) 25, a resist underlayer comprising Group II, G03F7/094
Group V, claim(s) 26-28, a process of producing a coating using Group II, G03F7/094
Group VI, claim(s) 29-30, a process of producing a device using Group V, G03F7/094
The inventions listed in all groups do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the common technical feature in all groups is the composite of claim 1. This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art. See below rejections.
Affirmation of this election must be made by applicant in replying to this office action.   Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even through the requirement be traversed (37 CFR 1.143). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 19-22 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term “composite” in claim 1 appears to be indefinite. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “composite” in claim 1 is used by the claim to mean “compound” or “polymer” while the accepted meaning is “a material which is produced from two or more constituent materials.” The term is indefinite because the specification does not clearly redefine the term.
It is duly notified the claimed unit A and B are not claimed as repeating units. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-22 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakamatsu et al. (US 20160257842 listed on ISR and IDS).
Wakamatsu (claims, abs., 3, 12-17, 73, 77, 156, examples, Tables) discloses a composition comprising a compound such as:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein RA is a propargyloxy group, and exemplary solvents of ketone, ether, acetate, and ester.  Groups of 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

can be considered as the claimed unit A and the moiety of

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
can be considered as the claimed unit B. The loading of the aforementioned compounds is 5 wt% (Table 1) with PGMEA as the solvent. The loading is the same as those of instant examples (instant Table 1). The composition would inherently meet the claimed formula of instant claim 22, because in view of the substantially identical composition (in this case, the disclosed compound structure, solvent and loading), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  The laundry list case law of In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) may apply to meet the claims. 

Claim(s) 16-21 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takimoto et al. (US 20160314984 listed on ISR and IDS).
Takimoto (claims, abs., 68, 319, examples, Tables) discloses a composition comprising a compound such as:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. The group of 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 can be considered as the claimed unit A and the moiety of

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
can be considered as the claimed unit B.  The loading of the aforementioned compounds is 10 wt% (Table 1) with PGMEA as the solvent.

Claim(s) 16-21 is(are) rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kori et al. (US 20170184968).
Takimoto (claims, abs., 16, 61-67, 78,  examples, Table 1) discloses a composition comprising a compound such as:
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 The moiety circled in red  can be considered as the claimed unit A and the moiety of

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
can be considered as the claimed unit B.  The loading of the aforementioned compounds is 10 wt% (Table 1) with PGMEA as the solvent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766